PER CURIAM.
Although the pleadings of the appellants were not well drafted, we believe they contained sufficient allegations to state a cause of action against the appellee bank for breach of contract. We find in the pleadings the following allegations:
1. That the appellants had a checking account with the bank and drew a check on said account payable to a named payee.
2. That the bank wrongfully paid the check to a different payee.
3. That as a result of the bank’s action the appellants suffered a loss of the amount for which the check was written.
Although these allegations appear at various places in a multi-count complaint, we believe they prevent the entry of an order of dismissal with prejudice. We do not believe the appellants’ pleadings stated a cause of action for punitive damages and therefore hold that the trial court was correct in striking that claim.
Accordingly, this cause is reversed and remanded with directions that appellants be allowed to file an amended complaint in accordance with the terms of this opinion.
ANSTEAD, BERANEK and HERSEY, JJ., concur.